Citation Nr: 1810023	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-12 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left wrist condition, to include degenerative disease of the left wrist (hereinafter referred to as "left wrist condition").


REPRESENTATION

Veteran represented by:	Douglas Brooks, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active from September 1979 to September 1983.   

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing in December 2015 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In March 2016, the matter on appeal was remanded by the Board for additional development.  The Veteran's claims file has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran's left wrist condition manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left wrist condition have not been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310, 4.45 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

	Applicable Law

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. § 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id. 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

	Pertinent Facts

The Veteran complained of chronic wrist pain at an August 2011 post-service treatment visit.  The wrist pain etiology was unclear and the medical provider ordered the Veteran to wear splits and braces.  In an August 2011 statement in support of his claim, the Veteran reported that between 1984 and 2000, he had three surgeries on his left wrist.  

The Veteran was afforded a VA examination in October 2011.  The examiner diagnosed arthralgia of the left wrist.  The range of motion testing of the left wrist was abnormal, but a radiology report revealed no abnormalities of the left wrist.  Range of motion testing revealed pain in the left wrist.  The examiner noted that the Veteran underwent three surgeries on the left wrist in 1984, 1985, and 1987 for fracture surgery, tendon surgery, and ganglion excision, respectively.  However, the examiner also noted that the fracture of the wrist was unconfirmed.  The VA examiner determined that the Veteran's left wrist condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner provide that there was no evidence in the records that the left wrist complaints were present in-service, while there were complaints regarding the right wrist several times.  

In April 2012, the Veteran provided a statement reporting that his conditions limit his ability to work and that he does not drive because of his wrist.  

A December 2015 statement by Dr. Jeffrey Eliason explained a treatment history for chronic bilateral wrist pain since March 2014, with prior treatment provided by Dr. Chandan for a number of years.  Dr. Eliason noted that the Veteran reported chronic wrist pain since his military service and that the Veteran reported multiple injuries.  The Veteran's most recent imaging from April 2014 showed mild degenerative changes in bilateral radiocarpal joints, Dr. Eliason noted.  Dr. Eliason noted the Veteran's treatment regimen for the wrist pain and gave a poor prognosis.  He determined that the Veteran's allodynia, pain, and swelling were more consistent with a neuropathic-type pain seen in conditions such as Complex Regional Pain Syndrome as opposed to more traditional osteoarthritis. 

Pursuant to the Board's March 2016 remand, in February 2017, the Veteran was afforded a VA examination for his left wrist.  The examiner noted a diagnosis of left wrist arthralgia.  The Veteran reported limited motion, swelling, and tenderness.  He exhibited an abnormal range of motion and there was objective evidence of localized tenderness or pain.  Muscle strength was normal.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As rationale, the examiner provided that there were no service treatment records which indicates that the claimant was treated for or diagnosed with a left wrist condition.  The examiner noted that the medical records did not indicate a diagnosis of arthralgia of any event which occurred during military service.  Furthermore, the examiner noted that left wrist complaints were not present until "long after service."   Instead, the Veteran had reported right wrist problems several times.    

      Analysis

The Board finds that the first Shedden element is met.  The Veteran complained of chronic wrist pain at an August 2011 post-service treatment visit.  In a December 2015 statement Dr. Eliason noted recent imaging of the hand and wrist from April 2014 showing mild degenerative changes.  

As an initial matter, regarding the degenerative changes in the wrist, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's left wrist condition had its onset during, or manifested within one year following his separation from, active duty service.

The Veteran's separation examination in April 1983 had no mention of left wrist pain.  The Veteran reported fracturing his wrist in 1984, approximately a year after separation from service.  It was not until April 2014, however, that the Veteran was diagnosed with mild degenerative changes in the radiocarpal joint, as diagnosed by Dr. Eliason.  Moreover, the medical record specifically indicates that he did not have arthritis documented at an October 2011 VA examination.  Because the evidence of record indicates the Veteran's degenerative disease was not diagnosed until 2014, the Board finds the Veteran's arthritis of the left wrist was not shown to be manifest to a degree of 10 percent or more within the year following his separation from active duty service.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (rating criteria for degenerative arthritis established by X-ray findings).

The Board further finds the preponderance of the competent and credible evidence weighs against finding that the Veteran's current left wrist condition are otherwise directly related to his active duty service.

Regarding the second element of Shedden for direct service connection, an in-service incurrence or aggravation of a disease or injury, the Veteran contends that working as a diesel mechanic while in-service led to stress on the wrist.  See December 2015 hearing.  The Veteran's service treatment records do not include any complaints or notations regarding any left wrist pain.  The Veteran's DD Form 214 is silent with regard to his military occupational specialty.  Despite the lack of corroboration of his in-service occupational specialty, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the second Shedden element is met.

The Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current left wrist condition is related to his active duty service; therefore the third element under Shedden is not met.

The Veteran reported that he had three surgeries on his left wrist between 1984 and 2000.  See August 2011 statement in support of his claim.  The Veteran's October 2011 VA examination was administered to determine whether nexus could be established for the Veteran's left wrist condition, and whether aggravation could be established for the Veteran's right wrist condition.  At this examination, the examiner noted that the Veteran reported that he broke his wrist in 1984 and underwent surgeries following this fracture.  The October 2011 VA examiner opined that the Veteran's left wrist condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner supported this opinion by noting that there was no evidence in the record that left wrist complaints were present and that the Veteran stated that he fractured the left wrist after he left service.  Another nexus opinion was rendered by the February 2017 VA examiner.  This examiner also found that the Veteran's left wrist condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  This examiner also supported the opinion by pointing to a lack of symptom report and treatment for left wrist condition while in-service with complaints of pain beginning long after service.  

The Board places significant probative weight on the October 2011 and February 2017 opinions from the VA examiners.  These opinions are based upon review and consideration of the full evidence of record, to include the Veteran's full service treatment records, VA treatment records, and the lay statements and testimony of record.   Further, the Board finds that both examiners provided sufficient, detailed rationales to support his negative nexus opinions. 

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that his current left wrist condition is related to his active duty service.  See, e.g., December 2015 hearing testimony.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the statements by the Veteran are contradicted by the contemporaneous medical evidence of record.  Namely, the Veteran reported injury to his left wrist in 1984, after separation from service.  As such, the injury to the left wrist appears to be attributed to an injury unrelated to service, per the Veteran's own reports.  Further, the question of whether the Veteran's left wrist condition is related to his military service cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's active duty service, to include any injuries during service, caused his current left wrist condition is not within the realm of knowledge of a non-expert, given the multiple contentions by the Veteran, and the lack of complaints related to the left wrist noted during active duty service.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that his left wrist condition is related to service is not competent evidence and therefore is not probative of whether his current left wrist condition was caused by his active duty service.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current left wrist condition was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a left wrist condition, that doctrine is not applicable.  38 U.S.C. § 5107(b).  


ORDER

Entitlement to service connection for a left wrist condition is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


